—In an action to recover damages for breach of contract, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Hurowitz, J.) dated July 9, 1992, as denied their motion, pursuant to CPLR 3012 (b), to dismiss the action.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is granted, and the action is dismissed.
The record fails to support the plaintiff’s contention that the defendants misled her into believing that they intended to settle the matter. Accordingly, the plaintiff has failed to demonstrate a reasonable excuse for her delay of more than three years in serving a complaint (see, Kam Yue Man v Mantione, 174 AD2d 710). Sullivan, J. P., Lawrence, Pizzuto, Joy and Goldstein, JJ., concur.